DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the amendments and arguments filed November 30, 2021.  Claims 1-18 are currently pending wherein all claims read on a method of forming a three-dimensional object.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: DeSimone et al (WO 2014/126830).
	
Summary of claim 1:
A method of forming a three-dimensional object, wherein said three-dimensional object is an insert for use between a helmet and a human body, comprising:
(a)    providing a carrier and an optically transparent member having a build surface, said carrier and said build surface defining a build region therebetween;
(b)    filling said build region with a polymerizable liquid, said polymerizable liquid comprising a mixture of 
(i) a light polymerizable liquid first component, and 
(ii) a second solidifiable component that is different from said first component;

(d)    subsequent to said irradiating step, heating, microwave irradiating, or both heating and microwave irradiating, second solidifiable component in said three-dimensional intermediate to form said footwear sole, heel, innersole or midsole.

DeSimone teaches a method and apparatus for three dimensional fabrication (title) that includes a carrier and a build plate wherein the build plate has a semipermeable member (page 5) wherein the semipermeable member is a transparent member (page 4), filling the build region with a polymerizable liquid, irradiation the build region through the build plate to produce a solid polymerized region in the build region (page 5), and advancing the carrier with the polymerized region adhered hereto away from the build surface (page 6).  DeSimone further teaches the method to include an interface between first and second layers or zones of the polymerizable liquid.  However, DeSimone does not teach or fairly suggest the claimed method of forming a three-dimensional object wherein the polymerizable liquid contains two different polymerizable compounds, the process includes a heating step, and wherein the second solidifiable component is unsolidified and/or uncured in a first irradiation step yet solidifies in the second step.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763